DETAILED ACTION
This is the first office action regarding application number 16/747344, filed on January 20, 2020, which claims benefit to U.S. Provisional Patent Application No. 62/801,467 entitled "Systems and Methods for Hybrid Laser and Arc Welding Additive Manufacturing" filed February 5, 2019.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 17 recites “a controller configured to command an adjustment of one of a position or orientation of ….the arc welding tool to stabilize the arc from the arc welding tool”. However, paragraph [31-32] of original disclosure describes “In .
Claim Objections
Claim 18 is objected to because of the following informalities:  there is no action verb in claim 18. It is unclear what the relationship is between "position/orientation of laser/arc welding" and "control cathode position". It seems 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Controller in claims 1, 2, 10, 17, and 19, which is interpreted as “hardware, software, and/or a combination of hardware and software” as described in paragraph [104] of the original specification or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 recites the limitation "the " however, weld puddle is mentioned only once in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite “the laser scanner” which lacks proper antecedent basis as claim 1 does not recite a scanner, but rather a laser system. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cathode" however, cathode is not mentioned before claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the weld bead” which lacks proper antecedent basis as claim 1 does not recite a weld bead, but rather a weld puddle. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the threshold distance” which lacks proper antecedent basis as claim 1 does not recite a threshold distance. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the movement of the focal point and relative movement” which lacks proper antecedent basis as claim 1 does not recite a movement of the focal point. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the wire” which lacks proper antecedence as claim 1 recites a wire electrode, not a wire. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sensor" in the last line. However, claim 17 is an independent claim and “sensor” is mentioned only once. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the " however, arc is mentioned only once in claim 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a lens to focus… to a focal point on a weld puddle”. It is not clear if the lens, focal point, and weld puddle of claim 9 are the same lens, focal point, and weld puddle of claim 1.
Claim 20 recites “a sensor” and depends and claim 17. It is not clear if the sensor of claim 20 is the same or different from the sensor in claim 17. 
Claims 2-16 and 18-20 are rejected based on their dependency on claims 1 and 17, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 20180021887 (hereafter Liu) and as evidenced by Lincoln Electric, https://www.lincolnelectric.com/en-gb/support/process-and-theory/Pages/arc-welding-detail.aspx (hereafter Lincoln Electric).
Regarding claim 1, 
“A hybrid additive manufacturing system, comprising:” 
“an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode” (Paragraph [24] teaches gas metal arc welding “in which a filler metal is provided by a wire that is fed to a work location, such as an arc or weld puddle”. It is implied that the wire material is transferred to weld puddle as molten droplets as evidenced by Lincoln Electric. Lincoln Electric teaches in a metal-arc welding system “the tip of electrode melts under the heat of an arc and molten droplets are detached and transported to the work through the arc column.”

    PNG
    media_image1.png
    1065
    1766
    media_image1.png
    Greyscale
 
Screenshot of Lincoln Electric teaches molten droplets in metal-arc welding)
“to a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part ;”( This limitation is directed to “part” which is the material worked upon by the system. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
“a laser system to: generate a laser beam; and control a lens to focus the laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation to stabilize an arc from the arc welding tool at the weld puddle;” (The limitation “stabilize an arc” is interpreted as having the capability to control laser power as described in paragraph [31] of the instant specification “a threshold value of laser intensity and/or power can be applied to the weld puddle to stabilize the arc.”
Abstract and Fig. 1 teaches a laser generator and a laser scanner. The scanner “controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.” Paragraph [41] teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a 
 “and a controller configured to regulate power to at least one of the arc welding tool or the laser system.” (Paragraph [41] teaches “the laser generator 102 adjusts the power level of the lasing power 114.” It is implied that the generator has a controller to adjust the power level of 114.)
Regarding claim 3,
“The hybrid additive manufacturing system as defined in claim 1, wherein a position or orientation between the laser scanner and the arc welding tool is fixed.” (Liu teaches a fixed position between laser scanner 106 and arc welding tool 123, 108 in Fig. 1.)

    PNG
    media_image2.png
    526
    963
    media_image2.png
    Greyscale

Fig. 1 of Liu teaches hybrid laser system 
Regarding claim 5,
“The hybrid additive manufacturing system as defined in claim 1, wherein the focal point corresponds to a laser irradiation spot to lock the cathode position in the weld bead, thereby stabilizing the arc.” (The limitation is interpreted as the hybrid system has ability to control focus point.
 Abstract and Fig. 1 in Liu teaches a laser generator and a laser scanner. The scanner “controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.” Paragraph [41] teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a desired puddle effect and/or to affect the heating and/or cooling rates of the puddle.”
The limitation “to lock the cathode position in the weld bead, thereby stabilizing the arc” is intended use of the focus point. Liu teaches a laser system with the ability to control the focus point to achieve a desired puddle effect which corresponds to stabilizing the arc in paragraph [41]. Since Liu teaches all of the positively recited structure of the claimed hybrid system, it will be held that Liu is capable of performing all of the claimed functional limitations of the claimed 
Regarding claim 8,
“The hybrid additive manufacturing system as defined in claim 1, wherein the laser system is to adjust at least one of a lasing power level or an oscillation speed of the laser system.” (Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing power 114 and/or the laser scanner 106 adjusts a rotation speed of the laser scanner 106”)
Regarding claim 9,
“The hybrid additive manufacturing system as defined in claim 1, wherein the laser system further comprises a lens to focus the laser beam to a focal point on a weld puddle to generate heat to facilitate melting of the wire electrode as it enters the weld puddle.” (Liu teaches in paragraph [32] “The lens 104 focuses the welding-type lasing power 114 at a focal point 116 on a workpiece 118. The welding-type lasing power 114 heats the workpiece 118 to generate a puddle during welding and/or cladding operations. The wire feeder 123 uses rollers 110 to feed wire 120 (e.g., filler wire, cladding material, metal additive) to the puddle generated by the lasing power. The wire 120 melts into the puddle.”)

    PNG
    media_image3.png
    537
    551
    media_image3.png
    Greyscale

Fig. 2 of Liu teaches circular continuous pattern for beam movement
Regarding claim 10,
“The hybrid additive manufacturing system as defined in claim 1, wherein the controller is further configured to adjust a location of the focal point based on a determined distance from a reference point or feedback data indicating a position of the wire electrode relative to the focal point on the welding puddle.” (The claim is interpreted as “the controller is further configured to adjust a location of the focal point based on a determined distance from a reference point;” OR “the controller is further configured to adjust a location of the focal point based on feedback data indicating a position of the wire electrode relative to the focal point on the welding puddle.”
 Paragraph [35] and Fig. 2 of Liu teaches “The laser scanner 106 is configured to move the focal point 116 in a pattern with respect to a reference point 202 of the lens 104.”)
Regarding claim 11,
“The hybrid additive manufacturing system as defined in claim 1, wherein the laser system is configured to scan the laser beam about the focal point as a hollow shaped beam or in a continuous pattern.” (Paragraph [35] in Liu teaches “The desired pattern may include a circle, an ellipse, a zigzag, a FIG. 8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof.” It is inherent that a circle is a continuous pattern.)
Regarding claim 12,
“The hybrid additive manufacturing as defined in claim 1, further comprising adjusting at least one of a lasing power level, a spot size of the lasing power, or a shape of the laser beam to adjust a power profile of the laser power at the focal point.” (The limitation is interpreted as a power profile is adjusted by adjusting power, spot size, or shape of a laser beam. Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing power 114”.)
Regarding claim 14,
“The hybrid additive manufacturing system as defined in claim 1, wherein the movement of the focal point and relative movement between the weld puddle and the laser system cause the laser beam to trace a superimposed pattern on the weld puddle, and wherein the superimposed pattern is one of a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof.” (Liu teaches in paragraph [35] “The laser scanner 106 is configured to move the focal point 116 in a pattern with respect to a reference point 202 of the lens 104. …. The desired pattern may include a circle, an ellipse, a zigzag, a FIG. 8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof. As may be appreciated, a pattern or a combination of patterns may be used and optimized for particular welds and/or welding positions. The movement of the focal point 116 and the relative movement between the workpiece 118 and the laser scanner 106 (e.g., by moving the workpiece 118 against a direction of welding 204) cause 
Regarding claim 15,
“The hybrid additive manufacturing system as defined in claim 1, further comprising a wire feeder configured to move the wire to or away from the weld puddle.” (Liu teaches in paragraph [32] “The wire feeder 123 uses rollers 110 to feed wire 120 (e.g., filler wire, cladding material, metal additive) to the puddle generated by the lasing power.”)
Regarding claim 16,
“The hybrid additive manufacturing system as defined in claim 1, wherein the arc welding process comprises one of gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), pulsed-GMAW (P-GMAW), or plasma arc welding (PAW).” (Liu teaches in paragraph [24] “a wire-fed welding-type system refers to a system capable of performing welding (e.g., gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), etc.)”)
Regarding claim 17,
“A hybrid additive manufacturing system, comprising: an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to form a weld bead to create a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part; a laser system to focus a laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation;” (Similar scope to Claim 1 and therefore rejected under the same argument.)
“and a controller configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to stabilize the arc from the arc welding tool at the focal point in the weld bead based on information from the sensor.”(The limitation “stabilize the arc from the arc welding tool at the focal point in the weld bead” is interpreted as having the capability to control laser power as described in paragraph [31] of the instant specification “a threshold value of laser intensity and/or power can be applied to the weld puddle to stabilize the arc.”
Paragraph [41] of Liu teaches “the laser generator 102 and/or the laser scanner 114 may adjust the power level of the lasing power 114, the rotation speed of the laser scanner 106 and/or the size of the focal area in which the focal point 116 is limited based on a gap size determined by a gap sensor that monitors the gap width ahead of the laser.” It is implied that the generator has a controller to adjust the power level of 114.)
Regarding claim 18,
“The hybrid additive manufacturing system of claim 17, wherein the position or orientation of one or more of the laser system or the arc welding tool to control an arc cathode position in the weld bead.”(The limitation is interpreted as the hybrid system has ability to control cathode position.
 Abstract and Fig. 1 in Liu teaches a laser generator and a laser scanner. The scanner “controls the lens to move the focal point of the welding-type lasing power in multiple dimensions over the workpiece during the welding-type operation.” Paragraph [41] teaches “the lasing power level, the rotation speed of the laser scanner 106, and/or the focal area size may be modified to achieve a desired puddle effect and/or to affect the heating and/or cooling rates of the puddle.”)
Regarding claim 19,
“The hybrid additive manufacturing as defined in claim 17, wherein the controller is configured to adjust at least one of a lasing power level, a spot size of the lasing power, or a shape of the laser beam to adjust a power profile of the laser power at the focal point.”(The limitation is interpreted as a power profile is adjusted by adjusting power, spot size, or shape of a laser beam. Liu teaches in paragraph [41] “the laser generator 102 adjusts the power level of the lasing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2, 4, 6, 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 2, 4 , 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Lin et al., US 9221118 (hereafter Lin).
Regarding claim 2, 
“The hybrid additive manufacturing system as defined in claim 1, wherein the controller is further configured to command an adjustment of one of a position or orientation of one or more of the laser scanner or the arc welding tool to maintain a threshold distance between the focal point and the wire electrode at the weld puddle.” (Liu does not explicitly teach maintaining a distance between focal point and wire electrode.
 Lin teaches an adaptive control for a hybrid welding system comprising laser welding and arc welding. Thus Lin is solving the same problem as controlling hybrid system as the instant claim.
    PNG
    media_image4.png
    488
    576
    media_image4.png
    Greyscale

Fig. 1 of Lin teaches an adaptive control for a hybrid welding system comprising laser welding and arc welding
Lin teaches a distance 38 in Fig. 1, 2 between laser focal point 34 and arc 42, hence wire electrode 44. Column 3, lines 25-30 teaches “Control system 100 modifies the welding parameters of laser 30 and electric arc welder 30 and a spacing 38 between a laser beam 32 of laser 30 and arc 42 of electric arc welder 40.”

    PNG
    media_image5.png
    450
    681
    media_image5.png
    Greyscale

Fig. 2 of Lin teaches a spacing is maintained by control 100 between laser focal point 34 and wire electrode 44
Even though the hybrid system in Lin is used for welding, before the effective filing date of the claimed invention, it would have been obvious for one 
Regarding claim 4,
“The hybrid additive manufacturing system as defined in claim 1, wherein a material of the wire electrode comprises one or more of Titanium, copper, magnesium, or an alloy of one or more of the materials.” (Liu does not explicitly teach material for wire electrode.
Lin teaches in column 4, lines 45-50 “Suitable examples of materials for consumable wire 44 include, but are not limited to, aluminum, iron, cobalt, copper, nickel, stainless steel, carbon steel, titanium, gold, silver, palladium, platinum, alloys thereof, and combinations thereof.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a titanium, or copper wire from Lin to the hybrid system in Liu. One of ordinary skill in the art would have been motivated to do so because “any suitable materials can be used for consumable wire 44, depending on desired weld characteristics” as taught in column 4, lines 

    PNG
    media_image6.png
    622
    585
    media_image6.png
    Greyscale

Fig. 4 of Lin teaches changing the height of laser head 78 changes beam range 26, hence spacing needs to change
Regarding claim 6,
“The hybrid additive manufacturing system as defined in claim 1, wherein the threshold distance between the focal point and the wire electrode is between 1 and 3 mm.”(Liu does not explicitly teach a distance between focal point and wire electrode.
Lin teaches the distance between laser beam and arc as a result effective variable in Fig. 5 and 6. Lin further teaches in Fig. 2, 4 and column 6, lines 15-25 that when laser head moves away from surface, beam range 26 increases which requires increasing spacing 38 and vice versa. Lin teaches a spacing 38 of 5 mm in column 7, lines 62-65 and 10 mm in column 8, lines 20-25. Thus the claimed range of 1 to 3 mm is close to the range of 5 to 10 mm as taught in Lin.
Even though the hybrid system in Lin is used for welding, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to vary the threshold distance as taught by Lin in the hybrid system by Liu. One of ordinary skill in the art would have been motivated to do so “to avoid metal spray” as taught in column 7, line 20 of Lin. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-I.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Buller et al., US20200004225 (hereafter Buller).
 “The hybrid additive manufacturing system as defined in claim 1, wherein the laser beam is generated with a lasing power of less than 1000 Watts.” (The primary combination of references does not teach a laser power less than 1000 watt.
Buller teaches optimizing variables for additive manufacturing. Hence Buller is solving the same problem as optimizing laser power as the instant claim. Buller teaches varying laser power from 0.5 W to 1000 watt in paragraph [105] which overlaps with the claimed range.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select a laser power of less than 1000 watt as taught in Buller to the hybrid system in Liu. One of ordinary skill in the art would have been motivated to do so to form three dimensional objects as taught in title in Buller. Since the claimed ranges overlap ranges disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Global Spec, https://www.globalspec.com/learnmore/test_measurement/nondestructive_test_equipment/gap_sensors_feeler_gauges (hereafter GlobalSpec).
 “The hybrid additive manufacturing system of claim 1, further comprising a sensor including one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor to collect information from one or more characteristics of the laser system or the arc welding system.” (Liu teaches a gap sensor in paragraph [41] “the laser generator 102 and/or the laser scanner 114 may adjust the power level of the lasing power 114, the rotation speed of the laser scanner 106 and/or the size of the focal area in which the focal point 116 is limited based on a gap size determined by a gap sensor that monitors the gap width ahead of the laser.” 
Liu does not explicitly teach what type sensor a gap sensor is. 
GlobalSpec teaches a gap sensor includes mechanical, electrical, optical, or laser sensors.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select a gap sensor as taught in GlobalSpec for the gap sensor in Liu. One of ordinary skill in the art would have been motivated to do so to “detect or measure the gap or clearance between two components” as taught in GlobalSpec.)

    PNG
    media_image7.png
    1045
    1886
    media_image7.png
    Greyscale

Screenshot of GlobalSpec teaches mechanical, electrical, optical, and laser gap sensors. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 17 above, and further in view of Global Spec, https://www.globalspec.com/learnmore/test_measurement/nondestructive_test_equipment/gap_sensors_feeler_gauges (hereafter GlobalSpec).
 “The hybrid additive manufacturing system of claim 17, further comprising a sensor to collect information from one or more characteristics of the laser system or the arc welding system, wherein the sensor includes one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor.” (Similar scope to claim 13 and therefore rejected under same argument.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/655597 .Although the claims at issue are not identical, they instant claims 1 and 17 are met by claims 1-22 of 15/655597.
Table 1
16/747344 (instant claim 1)
15/655597 (co-pending)
16/747344 (instant claim 17)
A hybrid additive manufacturing system, comprising:
A laser welding device, comprising:
A hybrid additive manufacturing system, comprising:
an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to a part comprising a plurality of layers, each layer comprising one or more droplets to build up the part;
a wire feeder configured to feed wire to the puddle generated by the laser generator;
an arc welding tool configured to receive a wire electrode and to apply a plurality of droplets of the wire electrode to form a weld bead to create a part comprising a plurality of layers, 
a laser system to: generate a laser beam;
(claim 1)a laser generator configured to generate welding-type lasing power;

and control a lens to focus the laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation to stabilize an arc from the arc welding tool at the weld puddle;
(claim 1)a lens to focus the welding-type lasing power at a focal point on a workpiece to generate a puddle during a welding-type additive manufacturing operation;
and a laser scanner to control the lens to: move the focal point of the welding-type lasing power 
a laser system to focus a laser beam on a focal point over a substrate during a hybrid additive manufacturing operation or welding operation;
and a controller configured to regulate power to at least one of the arc welding tool or the laser system.
(Claim 11) the laser generator is configured to generate the welding-type lasing power based on a lasing power -3-U.S. Application Serial No. 15/655,597waveform, and the laser scanner is configured to control the lens to move the focal 


(claim 1)and a laser scanner to control the lens to: move the focal point of the welding-type lasing power in a circular pattern  within the puddle; and advance the focal point along a weld path over the workpiece while the focal point is moved in the circular pattern  within the puddle during the welding- type additive manufacturing operation.
and a controller configured to command an adjustment of one of a position or orientation of one or more of the laser system or the arc welding tool to stabilize the arc from the arc welding tool at the focal point in the weld bead based on information from the sensor.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170050254, Fig. 1
US 20170145586, Fig. 1-2

    PNG
    media_image8.png
    357
    457
    media_image8.png
    Greyscale

Fig. 2 of US 20170145586 teaches a hybrid additive manufacturing system
US 10105780, Fig. 1-5

    PNG
    media_image9.png
    514
    686
    media_image9.png
    Greyscale

Fig. 1 of US 10105780 teaches a hybrid welding system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761